Dixon, C. J.
It is obvious to us that the act concerning warehouse receipts and bills of lading (Laws of 1860, ch. 340), was not intended to repeal or in any manner to modify the general law (R. S., ch. 107, sec. 9) as to the requisites and 'validity of mortgages of personal property. If it had been so intended, it is easy to foresee the many evils which must have resulted. Instead of protecting the public against the fraudulent acts of warehousemen, wharfingers, masters of boats and vessels, and the officers and agents of railroad, express and transportation companies, as was the design, it would have opened wide the door for all sorts of mismanagement and deception on the part of such persons, and no one could have purchased or received from them goods or personal property in their possession, with any kind of safety. The whole, by the delivery of a receipt, which it would have been impossible for the purchaser to have found out, might have been mortgaged to some third party for its full value. "We should hesitate long before we should give such a construction to any act, unless its language was so explicit as to admit of no doubt.
The second section of the act, in connection with the penalties imposed by the seventh, was intended to secure good faith on the part of warehousemen, wharfingers and others in the issuing of receipts, &c., which, when issued, were to have the same effect as they had before the act was passed. If issued *542by a warehouseman upon. Ms own property in store, as security for the payment of money loaned or otherwise, it is good only as between the immediate parties. As against subsequent purchasers for value from the warehouseman, even with notice of the existence of the receipt, the property still remaining in the warehouseman’s possession, the receipt is utterly void, and the lien or interest of the holder gone by operation of the general law above referred to. Single v. Phelps, 20 Wis., 398. The sixth section of the act relates to goods, wares &c., stored, shipped or deposited with any warehouseman or other person by some thirdparty; and such receipts are made transferrable by indorsement. It follows that the jury were correctly instructed to find a verdict for the defendant, and that the judgment must be affirmed.
By the Court.-Judgrnent affirmed.